NUMBERS 13-22-00001-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


ADOLFO GARCIA JR.,                                                         Appellant,

                                           v.

THE STATE OF TEXAS,                                                         Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                         ORDER OF ABATEMENT
Before Chief Justice Contreras and Justices Benavides and Longoria
                         Order Per Curiam

      Appellant’s counsel, the honorable Coretta T. Graham, filed a motion to withdraw

as attorney for appellant. According to the motion, good cause exists for her to withdraw

because she is currently overwhelmed with work and defendant is represented by another

attorney.

      Adequate reason for the discharge of counsel and appointment of new counsel
rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255

(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the

appointment of counsel may be necessary, an appellate court should abate the

proceeding to the trial court for determination of this issue. Accordingly, we carry the

motion, abate the appeal, and remand the cause to the trial court for further proceedings

consistent with this order.

       Upon remand, the trial court shall determine whether appellant is represented by

another attorney and/or is entitled to new court-appointed counsel. If the trial court

determines an attorney other than the Honorable Coretta T. Graham represents

appellant, the trial court shall provide the name, address, email address, telephone

number, and state bar number of the counsel; alternatively, if the trial court determines

new counsel should be appointed, the name, address, email address, telephone number,

and state bar number of newly appointed counsel shall be included in the order appointing

counsel. If the trial court determines appellant has abandoned this appeal and/or is not

entitled to court-appointment counsel, it shall issue such findings. The trial court shall

further cause its findings and/or order to be included in a supplemental clerk's record to

be filed with the Clerk of this Court on or before the expiration of thirty days from the date

of this order.

       It is so ordered.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
3rd day of February, 2022.